Third District Court of Appeal
                                State of Florida

                            Opinion filed April 17, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D18-905
                            Lower Tribunal No. 15-525
                               ________________


                               Mary D. Benitez,
                                     Petitioner,

                                         vs.

                               Jorge L. Benitez,
                                    Respondent.



      A Case of Original Jurisdiction — Prohibition

      Mary D. Benitez, in proper person.

      Nancy A. Hass, P.A., and Nancy A. Hass, (Fort Lauderdale), for respondent.


Before FERNANDEZ, SCALES, and MILLER, JJ.

      MILLER, J.

      We treat the instant appeal as a petition for writ of prohibition. See Eato v.

State, 7 So. 3d 633 (Fla. 3d DCA 2009) (treating an appeal from an order denying
a motion for disqualification as a petition for writ of prohibition). As the trial court

correctly denied the legally insufficient disqualification motion, we hereby deny

the petition for writ of prohibition. See Fla. R. Jud. Admin. 2.330(e) (“A motion to

disqualify shall be filed within a reasonable time not to exceed [ten] days after

discovery of the facts constituting the grounds for the motion and shall be promptly

presented to the court for an immediate ruling.”); see also MacKenzie v. Super

Kids Bargain Store, Inc., 565 So. 2d 1332, 1335 (Fla. 1990) (“[A]n allegation in a

motion [for disqualification] that a litigant or counsel for a litigant has made a legal

campaign contribution to the political campaign of the trial judge, . . . without

more, is” legally insufficient.); Zaias v. Kaye, 643 So. 2d 687, 687 (Fla. 3d DCA

1994) (“The fact that an attorney made a campaign contribution to a judge or

served on a judge’s campaign committee does not, without more, require

disqualification.”) (citations omitted).




                                           2